Case: 11-60243     Document: 00511781313         Page: 1     Date Filed: 03/08/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                           March 8, 2012

                                       No. 11-60243                        Lyle W. Cayce
                                                                                Clerk

DANNY L. ROBINSON,

                                                  Plaintiff - Appellant
v.

RODGER RYAN; INTERVECT USA, INCORPORATED, doing business as
Alimak Hek, Incorporated,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 3:07-CV-74


Before STEWART, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
        Danny Robinson sued Rodger Ryan and his employer, Intervect USA, Inc.,
seeking damages allegedly resulting from a car accident involving Robinson and
Ryan. Following a jury verdict of no liability, Robinson filed alternative motions
for judgment as a matter of law and a new trial. Robinson now appeals the
district court’s denial of both motions. We affirm.
                           FACTS AND PROCEEDINGS


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60243   Document: 00511781313     Page: 2   Date Filed: 03/08/2012



                                   No. 11-60243

      At the time of the incident giving rise to this suit, Ryan worked for
Intervect as an elevator repairman. His job required him to work in several
states in the southeast region of the country, and he therefore traveled
extensively. On January 20, 2005, Ryan was driving a rented pickup truck from
his home in Alabama through Sherman, Mississippi, on his way to perform a
service job in Memphis, Tennessee. Ryan stopped at a truck stop in Sherman,
parked his vehicle in a parking spot, and went into the convenience store. He
returned to the truck five to ten minutes later and listened to the presidential
inauguration on the radio for several minutes. During this same period,
Robinson, who then served as the Police Chief of Sherman, arrived at the truck
stop and parked his police car near the air pump, behind and perpendicular to
Ryan’s truck. The parties dispute how close together the two cars were parked
and how long before the collision Robinson had pulled in behind Ryan, but when
Ryan backed out of his parking spot, his rear bumper collided with the rear
quarter panel of Robinson’s car.
      On May 7, 2007, Robinson filed a complaint in the Mississippi state court,
alleging that Ryan had negligently backed his truck into Robinson’s police car,
causing injuries to Robinson’s right elbow and neck. Robinson and Intervect
successfully removed the case to the Northern District of Mississippi, where it
was tried to a jury. At the conclusion of the trial, the jury returned a special
verdict that included the finding that Ryan was not “liable for negligence which
legally caused or contributed to Danny Robinson’s damages, if any,” and
awarded no damages. Arguing that the evidence overwhelmingly supported
liability, Robinson moved for judgment as a matter of law, or alternatively, for
a new trial. The district court denied both motions. This timely appeal followed.
                          STANDARD OF REVIEW
      We review the denial of a motion for judgment as a matter of law de novo,
applying the same standards as the district court. See Travelers Cas. & Sur. Co.

                                        2
   Case: 11-60243    Document: 00511781313      Page: 3   Date Filed: 03/08/2012



                                  No. 11-60243

of Am. v. Ernst & Young LLP, 542 F.3d 475, 481 (5th Cir. 2008). When a case is
tried by a jury, a Rule 50(a) motion is a challenge to the legal sufficiency of the
evidence. In resolving such challenges, we draw all reasonable inferences and
resolve all credibility determinations in the light most favorable to the jury
verdict. Thus, we will reverse the denial of a Rule 50(a) motion only if the
evidence points so strongly and so overwhelmingly in favor of the nonmoving
party that no reasonable juror could return a contrary verdict. Foradori v.
Harris, 523 F.3d 477, 485 (5th Cir. 2008).
      We review the denial of a motion for a new trial for abuse of discretion.
Such a denial will be affirmed unless the appellant makes a “clear showing of
an absolute absence of evidence to support the jury’s verdict.” Whitehead v. Food
Max of Miss., Inc., 163 F.3d 265, 269 (5th Cir. 1998) (internal quotation marks
omitted).
                                 DISCUSSION
I. Judgment as a Matter of Law
      Robinson contends that the evidence was legally insufficient to support the
jury’s verdict on liability. The parties have focused much of their briefing on
whether the evidence adduced at trial conclusively demonstrated that Ryan was
negligent in backing his truck into Robinson’s car. But we need not address this
disagreement because the evidence was sufficient to permit the jury to conclude
that Robinson’s alleged injuries were not the result of the accident, and therefore
were not caused by Ryan, regardless of whether Ryan was negligent. Although
two of Robinson’s treating physicians, John Mitias and Glen Crosby, testified
that the accident was a contributing cause of his injuries, other evidence
indicated that his injuries were not caused by the accident.
      For example, the evidence showed that Robinson did not seek any medical
treatment until a full week after the accident. When he did seek treatment for
the first time following his injuries, his medical records indicate that he

                                        3
   Case: 11-60243       Document: 00511781313           Page: 4     Date Filed: 03/08/2012



                                        No. 11-60243

complained primarily of lower back pain and denied that his symptoms were
connected with any known trauma.1 Robinson did not seek treatment for his
elbow for more than three months after the accident, and when he did, he was
diagnosed with lateral epicondylitis, commonly known as tennis elbow, which
Dr. Mitias testified was a degenerative condition that could have been present
before the accident. Mitias also testified that if the condition in Robinson’s elbow
was directly caused by the accident, the pain would have manifested itself within
the first week. Although Mitias did opine that the condition was related to the
accident, he admitted that this conclusion was based almost entirely on
Robinson’s own account of when his symptoms began, and that his degree of
certainty was lessened by the fact that Robinson did not seek treatment for his
elbow for over three months after the accident. The jury also heard testimony
that Robinson had received medical attention for his right elbow in connection
with an incident that occurred years before the accident, a fact that Mitias
admitted would have affected his opinion about the cause of Robinson’s condition
had he been aware of it.
       Moreover, there is no medical record that Robinson complained of any neck
pain until almost two years after the accident, despite the fact that during this
period he met with a physician and physical therapists on numerous occasions.
Like Mitias, Dr. Crosby, who eventually treated Robinson’s neck, admitted his
conclusion that Robinson’s injuries were caused by the accident was based only
on Robinson’s statements to him about when his symptoms began. Crosby also
testified that some of Robinson’s neck problems stemmed from degenerative disc
disease, a condition that does not typically result from trauma. Thus, the
evidence about the cause of Robinson’s injuries was in conflict and did not point



       1
         Robinson testified that he complained of pain in his elbow at this first doctor’s visit,
but his assertion was not corroborated by the other evidence.

                                               4
   Case: 11-60243    Document: 00511781313      Page: 5   Date Filed: 03/08/2012



                                  No. 11-60243

“so strongly and so overwhelmingly” in favor of Robinson that no reasonable
juror could return a contrary verdict.
      As we have explained:
      A jury may draw reasonable inferences from the evidence, and those
      inferences may constitute sufficient proof to support a verdict. On
      appeal we are bound to view the evidence and all reasonable
      inferences in the light most favorable to the jury’s determination.
      Even though we might have reached a different conclusion if we had
      been the trier of fact, we are not free to re-weigh the evidence or to
      re-evaluate credibility of witnesses. We must not substitute for the
      jury’s reasonable factual inferences other inferences that we may
      regard as more reasonable.
Int’l Ins. Co. v. RSR Corp., 426 F.3d 281, 297 (5th Cir. 2005). The jury was free
to discredit the evidence connecting Robinson’s injuries to the accident, and we
must not overturn its reasonable conclusion.
II. New Trial
      Robinson contends that the jury’s verdict was contrary to the great weight
of the evidence, warranting a new trial.
      Our review of the district court’s denial of a motion for a new trial
      is more deferential than our review of a motion for judgment as a
      matter of law. We will reverse the trial court’s denial of a motion for
      a new trial only when there is a clear showing of an abuse of
      discretion. To show an abuse of discretion in this respect, the
      defendant must show an absolute absence of evidence to support the
      jury’s verdict.
Foradori, 523 F.3d at 497 (citations omitted). Because we have already
concluded that the jury’s verdict was supported by the evidence in reviewing the
district court’s denial of judgment as a matter of law, we necessarily find that
there was no abuse of discretion in its denying the motion for a new trial. See id.
                                CONCLUSION
      For the reasons set forth above, the judgment of the district court is
AFFIRMED.


                                         5